Vecentie Sontiago Morales, Jr. v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-550-CR





VECENTIE SONTIAGO MORALES, JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Vecentie Sontiago Morales, Jr. appeals from the trial court’s  order dismissing the case against him.  Absent some exceptions not relevant to this case, this court only has jurisdiction to consider an appeal by a criminal defendant when there has been a final judgment of conviction.
(footnote: 2)  We sent a letter to Appellant on November 23, 2004, requesting a response showing grounds for continuing the appeal because it appeared we lacked jurisdiction.  The response does not present any grounds for continuing this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: February 17, 2005

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See Workman v. State
, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); 
McKown v. State
, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).


3:See
 
Tex. R. App. P.
 43.2(f).